DETAILED ACTION

This is a Corrected Notice of Allowance for verify IDS field on 06/11/2021 and minor amendment to claims 25, 27,29 and 31 below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Minoru Kurose at (844) 668-1103 on 04/27/2021.
The application has been amended as follows: 
Claims 26, 28, 30 and 32 are canceled.
25.    (Currently Amended) A method executed by a user equipment, comprising: 
receiving system information, broadcasted by a base station, indicating whether the

base station supports connectivity to a Next Generation Core and an Evolved Packet Core (EPC); 
in a case that the system information indicates that the base station supports connectivity to both the Next Generation Core and the EPC,
in a case that the user equipment selects the Next Generation Core, 

receiving, from the base station, an RRC Reconfiguration message with an indication indicating the core network is switched from the Next Generation Core to the EPC for hand over,
in a case that the user equipment selects the EPC,
not transmitting the information element in the RRC Connection Request message, and
receiving, from the base station, the RRC Reconfiguration message with the indication indicating the core network is switched from the EPC to the Next Generation Core for hand over.

27. (Currently Amended) A user equipment comprising:
receiving circuitry configured to receive system information, broadcasted by a base station, indicating whether the base station supports connectivity to a Next Generation Core and an Evolved Packet Core (EPC); 
in a case that the system information indicates that the base station supports connectivity to both the Next Generation Core and the EPC,
in a case that the user equipment selects the Next Generation Core,
transmitting circuitry transmits an information element in a Radio Resource Control (RRC) Connection Request message, the information element indicating the 
receiving circuitry receives, from the base station, an RRC Reconfiguration message with an indication indicating the core network is switched from the Next Generation Core to the EPC for hand over,
in a case that the user equipment selects the EPC,
the transmitting circuitry does not transmit the information element in the RRC Connection Request message, and
the receiving circuitry receives, from the base station, the RRC Reconfiguration message with the indication indicating the core network is switched from EPC to the Next Generation Core for hand over.


29.    (Currently Amended) A method executed by a base station, comprising: transmitting system information indicating whether the base station supports connectivity to a Next Generation Core and an Evolved Packet Core (EPC); and
receiving an information element in a Radio Resource Control (RRC) Connection Request message,
wherein in a case that the system information indicates that the base station supports connectivity to both the Next Generation Core and the EPC,

connecting to the Next Generation Core, and
transmitting an RRC Reconfiguration message with an indication indicating the core network is switched from the Next Generation Core to the EPC for hand over,
 in a case of not receiving the information element in the RRC Connection Request message,
connecting to the EPC, and
transmitting the RRC Reconfiguration message with an indication indicating the core network is switched from EPC to the Next Generation Core for hand over.


31.    (Currently Amended) A base station comprising:
transmitting circuitry configured to transmit system information indicating whether the base station supports connectivity to a Next Generation Core and an Evolved Packet Core (EPC); and
receiving circuitry configured to receive an information element in a Radio Resource Control (RRC) Connection Request message,
wherein in a case that the system information indicates that the base station supports connectivity to both the Next Generation Core and the EPC,

connecting circuitry connects to the Next Generation Core, and
the transmitting circuitry transmits an RRC Reconfiguration message with an indication indicating the core network is switched from the Next Generation Core to the EPC for hand over,
in a case that the receiving circuitry does not receive the information element,
the connecting circuitry connects to the EPC, and
the transmitting circuitry transmits the RRC Reconfiguration message with the indication indicating the core network is switched from EPC to the Next Generation Core for hand over.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 25, 27, 29, 31, 33 and 34 are allowance according to Applicant Remarks filed on 04/08/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.